Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated income statements are derived from the historical consolidated financial statements of H&R Block, Inc. (HRB) and give effect to the transfer of the results of operations of RSM McGladrey, Inc. (RSM) and RSM EquiCo, Inc. (EquiCo) to discontinued operations on the condensed consolidated income statements. EquiCo was not part of the merger agreement noted in Item 2.01 above, however, concurrent with the announced sale of RSM, HRB’s Board of Directors announced it was evaluating strategic alternatives for EquiCo. Therefore, EquiCo’s results of operations are included in discontinued operations in the pro forma financial statements below. The ultimate disposition of EquiCo will not have a material impact on HRB’s financial statements. The unaudited pro forma condensed consolidated income statements for the years ended April 30, 2011, 2010 and 2009 are included below. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical audited consolidated financial statements and notes thereto included in HRB’s Form 10-K for the year ended April 30, 2011 and Form 10-Q for the six months ended October 31, 2011, as filed with the Securities and Exchange Commission. The condensed consolidated balance sheets as of October 31, 2011 and April 30, 2011 included in the Form 10-Q for the period ending October 31, 2011, include all entries necessary to present the assets and liabilities of RSM and EquiCo as held-for-sale, but do not include cash proceeds and the note receivable resulting from the sale of RSM discussed in Item 2.01 above. The pro forma adjustments are based upon information and assumptions available at the time of the filing of this Current Report on Form 8-K. HRB will continue to provide certain support services to RSM after the date of sale under a transition services agreement. The impact of this agreement is not estimable at this time and is not reflected in these unaudited pro forma financial statements. PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENTS Unaudited, amounts in thousands, except per share amounts Year ended April 30, As reported Amounts Transferred to Discontinued Operations As Adjusted As reported Amounts Transferred to Discontinued Operations As Adjusted As reported Amounts Transferred to Discontinued Operations As Adjusted Revenues: Service revenues $3,225,861 $2,428,104 $3,231,487 $2,407,548 $3,437,906 $2,578,267 Product and other revenues 414,282 383,216 520,440 488,927 491,155 460,348 Interest income 134,153 133,660 122,405 118,360 154,516 148,514 3,774,296 2,944,980 3,874,332 3,014,835 4,083,577 3,187,129 Operating expenses: Cost of revenues 2,414,590 1,776,782 2,467,996 1,820,417 2,596,218 1,933,156 Selling, general and administrative 694,136 551,859 631,499 480,604 648,490 518,099 3,108,726 2,328,641 3,099,495 2,301,021 3,244,708 2,451,255 Operating income 665,570 616,339 774,837 713,814 838,869 735,874 Other income, net 11,455 11,364 9,298 302 9,600 501 258 Income from continuing operations before taxes 677,025 627,703 784,135 723,414 839,370 736,132 Income taxes 257,620 235,156 295,189 268,291 326,315 283,093 Net income from continuing operations 419,405 392,547 488,946 455,123 513,055 453,039 Net income (loss) from discontinued operations 26,858 13,563 33,823 24,119 60,016 32,634 Net income $406,110 $- $406,110 $479,242 $- $479,242 $485,673 $- $485,673 Basic earnings (loss) per share: Net income from continuing operations $1.35 $1.27 $1.47 $1.37 $1.53 $1.35 Net income (loss) from discontinued operations 0.08 0.04 0.10 0.07 0.18 0.10 Net income $1.31 $- $1.31 $1.44 $- $1.44 $1.45 $- $1.45 Basic shares outstanding 309,230 309,230 332,283 332,283 332,787 332,787 Diluted earnings (loss) per share: Net income from continuing operations $1.35 $1.27 $1.46 $1.36 $1.53 $1.35 Net income (loss) from discontinued operations 0.08 0.04 0.10 0.07 0.18 0.10 Net income $1.31 $- $1.31 $1.43 $- $1.43 $1.45 $- $1.45 Diluted shares outstanding 309,777 309,777 333,236 333,236 334,539 334,539 Note: The unaudited condensed consolidated income statements present the results of operations of our RSM-related businesses as discontinued operations.
